Case 1:19-cv-12536-DJC Document 30-1 Filed 12/23/19 Page 1 of 4




                        Exhibit A
Case 1:19-cv-12536-DJC Document 30-1 Filed 12/23/19 Page 2 of 4
Case 1:19-cv-12536-DJC Document 30-1 Filed 12/23/19 Page 3 of 4
    Case 1:19-cv-12536-DJC Document 30-1 Filed 12/23/19 Page 4 of 4



                                  EXHIBIT A

               TRANSACTIONS IN IROBOT CORPORATION

             Carpenters Pension Trust Fund for Northern California
Transaction Type Trade Date        Shares     Price Per Share Cost / Proceeds
Purchase            05/06/19          200.00            $99.97      ($19,994.14)
Purchase            05/07/19        5,000.00            $98.80     ($493,987.00)
Purchase            05/08/19          100.00            $97.23        ($9,723.36)
Purchase            06/10/19          500.00            $89.95      ($44,972.50)
Purchase            07/17/19        1,500.00            $92.78     ($139,172.10)
Purchase            07/18/19          900.00            $92.86      ($83,571.93)
Sale                10/11/19       -8,200.00            $56.97       $467,132.68


             Carpenters Annuity Trust Fund for Northern California
Transaction Type Trade Date        Shares     Price Per Share Cost / Proceeds
Purchase            06/22/18        2,209.00            $76.83     ($169,718.57)
Sale                09/17/18         -229.00           $108.55        $24,856.90
Sale                09/18/19         -470.00            $62.48        $29,367.57
Sale                09/19/19         -849.00            $61.86        $52,519.82
Sale                09/20/19         -661.00            $60.72        $40,136.98
